          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

LEE ANTWAN JOHNSON,

      Petitioner,

v.                                          Case No. 3:19cv4636-RV/CAS

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

      Respondent.
                                             /

                                    ORDER

      This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge, ECF No. 4, that the case be transferred to

the United States District Court for the Middle District of Florida,

Jacksonville Division. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have

determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 4, is adopted and

incorporated by reference in this order.
      2. The Clerk is directed to transfer the case to the United States

District Court for the Middle District of Florida, Jacksonville Division.

      DONE AND ORDERED this 17th day of December, 2019.


                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE
